By the Court,
Hawley, J.:
In the act creating the County of Eureka, it is made the duty of the board of county commissioners to call an election to fill the various county offices on the first Monday in August, 1873, “provided, that five hundred or more of the qualified electors of the County of Eureka shall, on or before the first Monday in July, A. D. eighteen hundred and seventy-three, petition the board of county commissioners to order an election for county officers.” Stats. 1873,107, Sec. 3.
From the record before us, it appears that petitions containing over five hundred names were presented praying the board to order such election. It also appears that evidence was introduced before the board upon the question whether or not the petitioners were qualified electors of Eureka County. After the admission of evidence the commissioners find as a fact “that there is not now or never has been a petition or number of petitions before us containing the names of five hundred qualified electors of Eureka *362County asking for an election to be held.” This finding is conclusive of the case and renders it unnecessary to examine the other points raised by counsel.
The writ of certiorari “ shall be granted in all cases when an inferior tribunal, board or officer exercising judicial functions has exceeded the jurisdiction of such tribunal, board or officer,” * * * Stats. 1869, 263, Sec. 436. “The review upon this writ shall not be extended further than to determine whether the inferior tribunal, board or officer has regularly pursued the authority of such tribunal, board or officer.” Stats. 1869, 264, Sec. 442.
It was within the jurisdiction of the board to act upon the petitions and determine from the evidence before it whether or not the petitioners were “ qualified electors of Eureka County.” State ex rel. Hetzel v. Commissioners, cente, 309. "Whether its action was founded upon strictly legal or sufficient evidence, is not within the province of this court to inquire upon certiorari." Fall v. The County Commissioners of Humboldt County, 6 Nev. 103.
The board of county commissioners having regularly pursued its authority and acted within its jurisdiction, it follows that there was no error in its action. Maynard v. Railey, 2 Nev. 314; State ex rel. Mason v. Commissioners of Ormsby County, 7 Nev. 398; Coulter v. Stark, 7 Cal. 245; Comstock v. Clemens, 19 Cal. 80; People v. Dwinelle, 29 Cal. 635; People v. Johnson, 30 Cal. 101; People v. Elkins, 40 Cal. 647.
The writ must therefore be dismissed. It is so ordered.